Name: Commission Regulation (EEC) No 3551/84 of 17 December 1984 amending and extending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Community surveillance
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  leather and textile industries
 Date Published: nan

 No L 331 / 14 19 . 12. 84Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3551/84 of 17 December 1984 amending and extending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Community surveillance Whereas it is advisable to extend this system to certain textile products (categories 13 and 83) originating in Turkey, because of the evolution of certain trade flows, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 10 thereof, Having consulted the Advisory Committee set up under Article 5 of the said Regulation , Whereas, by virtue of Regulation (EEC) No 2819/79 (2), as last amended and extended by Regulation (EEC) No 3580/83 (3), the Commission has established a system of Community surveillance for imports of certain textile products listed in the Annex and originating in the Mediterranean countries which had signed Agree ­ ments establishing preferential arrangements with the Community, that is to say Egypt, Portugal , Spain , Turkey and Malta ; Whereas the situation which led to the introduction of the said surveillance system still exists ; whereas that system should therefore remain in force ; HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2819/79 is hereby replaced by the Annex to this Regulation . Article 2 Regulation (EEC) No 2819/79 is hereby extended until 31 December 1985 . Article 3 This Regulation shall enter into force on 1 January 1985. It shall apply until 31 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 December 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 35, 9 . 2. 1982, p . 1 . (2) OJ No L 320, 15 . 12. 1979 , p . 9 . 0 OJ No L 356, 20 . 12 . 1983, p . 16 . 19 . 12 . 84 Official Journal of the European Communities No L 331 / 15 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1985) Description Units Third countries 1 55.05 55.05-13 , 19 , 21 , 25 , 27, 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57, 61 , 65, 67, 69 , 72 , 78 , 81 , 83 , 85 , 87 Cotton yarn , not put up for retail sale Tonnes Egypt Spain Turkey Portugal Malta 2 55.09 55.09-03 , 04 , 05 , 06, 07, 08 , 09 , 10 , 11 , 12, 13 , 14, 15 , 16, 17, 19 , 21 , 29 , 32, 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52, 53 , 54, 55 , 56 , 57, 59 , 61 , 63 , 64, 65 , 66 , 67, 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77, 78 , 79 , 80 , 81 , 82, 83 , 84, 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton, other than gauze , terry fabrics , narrow woven fabrics , pile fabrics, chenille fabrics, tulle and other net fabrics Tonnes Spain Turkey Portugal Malta 3 56.07 A 56.07-01 , 04, 05, 07 , 08 , 10 , 12 , 15, 19 , 20 , 22, 25 , 29 , 30 , 31 , 35, 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47, 49 Woven fabrics of man-made fibres (discon ­ tinuous or waste ) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discon ­ tinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics Tonnes Spain Portugal Turkey 4 60.04 B I II a ) b ) c ) IV b ) 1 aa) dd) 2 ee) d ) 1 aa) dd) 2 dd) 60.04-19, 20 , 22, 23 , 24, 26 , 41 , 50 , 58 , 71 , 79 , 89 Under garments , knitted or crocheted, not elastic or rubberized : Shirts , T-shirts, lightweight fine knit roll , polo or turtle necked jumpers and pullovers , undervests and the like, knitted or crocheted , not elastic or rubberized, other than babies' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres , other than babies' garments 1 000 pieces Spain Turkey Portugal Malta 5 60.05 A I II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 , 41 , 42, 43 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys , pullovers , slip-overs, waistcoats , twinsets , cardigans, bed-jackets and jumpers, knitted - or crocheted, not elastic or rubberized, of wool , of cotton or of man ­ made textile fibres 1 000 pieces Spain Portugal Turkey No L 331 / 16 Official Journal of the European Communities 19 . 12 . 84 Cate ­ gory CCT heading No NIMEXE code( 1985) Description Units Third countries 6 61.01 B V d) 1 2 3 e) 1 2 3 61.02 B II e) 6 aa) bb) cc) 61.01-62, 64, 66 , 72, 74 , 76 61.02-66, 68 , 72 Men's and boys ' outer garments : Women's , girls ' and infants ' outer garments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants ' woven trousers and slacks , of wool , of cotton or of man-made textile fibres 1 000 pieces Spain Portugal Malta Turkey 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23 , 24, 25 61.02-78 , 82, 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rubberized), or woven, for women , girls and infants, of wool , of cotton or of man-made textile fibres 1 000 pieces Turkey Portugal Malta 8 61.03 A 61.03-11 , 15 , 19 Men's and boys ' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool , of cotton or of man-made textile fibres 1 000 pieces Portugal Malta Turkey 9 55.08 62.02 B III a) 1 55.08-10 , 30 , 50 , 80 62.02-71 Terry towelling and similar terry fabrics of cotton : Bed linen , table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics Tonnes Portugal Turkey 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc ) 2 cc ) 60.04-48 , 56 , 75 , 85 Under garments , knitted or crocheted, not elastic or rubberized : Men's and boys ' underpants and briefs, women's , girls ' and infants ' (other than babies ') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres 1 000 pieces Spain Turkey 19 . 12. 84 Official Journal of the European Communities No L 331 / 17 Cate ­ gory CCT heading No NIMEXE code ( 1985) Description Units Third countries 19 61.05 A C 61.05-10, 99 Handkerchiefs Tonnes Portugal 20 62.02 B I a) c) 62.02-12, 13 , 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven Tonnes Spain Portugal Turkey 22 56.05 A 56.05-03 , 05, 07 , 09 , 11 , 13 , 15 , 19 , 21 , 23 , 25, 28 , 32, 34, 36, 38 , 39, 42, 44, 45 , 46, 47 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres , not put up for retail sale Tonnes Spain 23 56.05 B 56.05-51 , 55, 61 , 65, 71 , 75, 81 , 85 , 91 , 95 , 99 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres , not put up for retail sale Tonnes Spain 26 60.05 A II b) 4 cc) 1 1 22 33 44 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other 1 000 pieces Turkey 61.02 B II e) 4 bb) cc) dd) ee) Women's , girls' and infants' outer garments : B. Other : 60.05-45, 46, 47, 48 61.02-48 , 52, 53 , 54 Women's, girls' and infants ' (other than babies') woven and knitted or crocheted dresses, of wool , of cotton or of man-made textile fibres 27 60.05 A II b) 4 dd) 61.02 B II e) 5 aa) bb) cc) 60.05-51 , 52, 54, 58 61.02-57, 58 , 62 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted skirts , including divided skirts 1 000 pieces Turkey No L 331 / 18 Official Journal of the European Communities 19 . 12. 84 Cate ­ gory CCT heading No NIMEXE code ( 1985) Description Units Third countries 29 61.02 B II e) 3 aa) bb) cc) Women's, girls ' and infants ' outer garments : B. Other : 1 000 pieces Turkey 61.02-42, 43 , 44 Women's, girls' and infants ' (other than babies ') woven suits and costumes (inclu ­ ding coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres 32 ex 58.04 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05) : Tonnes Turkey 58.04-07, 11 , 15 , 18 , 41 , 43 , 45, 61 , 63 , 67, 69 , 71 , 75 , 77 , 78 Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool , of cotton or of man-made textile fibres 33 51.04 A III a) 62.03 B II b) 1 Woven fabrics of man-made fibres (con ­ tinuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : Tonnes Portugal II 51.04-0662.03-51 , 59 II . Other :Woven fabrics of strip or the like ofpolyethylene or polypropylene, lessthan 3 m wide ; woven sacks of suchstrip or the like 39 62.02 B II a) c) III a) 2 c) Bed linen , table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Tonnes Portugal Turkey 62.02-40, 42, 44, 46 , 51 , 59 , 65 , 72, 74, 77 Woven table linen, toilet and kitchen linen , other than of cotton terry fabric 83 60.05 All a) b) 4 hh) 1 1 22 33 44 ijij) 1 1 kk) 11 11 ) 11 22 33 44 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Tonnes Turkey A. Outer garments and clothing accessories : II . Other : 60.05-04, 76 , 77, 78 , 79 , 81 , 85 , 88 , 89, 90 , 91 Outer garments , knitted or crocheted, not elastic or rubberized, other than garments of categories 5, 7, 26, 27, 28 , 71 , 72, 73 , 74 and 75, of wool , of cotton or of man-made textile fibres 19 . 12. 84 Official Journal of the European Communities No L 331 / 19 Cate ­ gory CCT heading No NIMEXE code( 1985) Description Units Third countries 90 ex 59.04 59.04-11 , 12, 14, 15, 17, 18 , 19 , 21 Twine, cordage, ropes and cables, plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres, plaited or not Tonnes Portugal 101 ex 59.04 59.04-80 Twine, cordage, ropes and cables , plaited or not : Other than of synthetic textile fibres Tonnes Portugal 121 ex 59.04 59.04-60 Twine, cordage, ropes and cables plaited or not : Twine, cordage, ropes and cables , plaited or not, of flax or ramie Tonnes Portugal 145 A ex 59.04 59.04-23 Twine, cordage, ropes and cables , plaited or not : Of abaca (Manila hemp) Tonnes Portugal 145 B ex 59.04 59.04-50 Twine, cordage, ropes and cables , plaited or not : Of true hemp Tonnes Portugal 146 A ex 59.04 59.04-31 Twine, cordage, ropes and cables , plaited or not : Binder and baler twine for agricultural machines, of sisal and other fibres of the Agave family Tonnes Portugal 146 B ex 59.04 59.04-35, 38 Twine, cordage, ropes and cables, plaited or not : Of sisal and other fibres of the Agave family, other than those falling within cate ­ gory 146 A Tonnes Portugal 146 C ex 59.04 59.04-70 ? Twine, cordage, ropes and cables, plaited or not : Of jute or other textile bast fibres included in category 154 Tonnes Portugal